ORDER 1 t Considering the Petition for Transfer to Active Status filed by respondent, and the concurrence thereto filed by the Office of Disciplinary Counsel, IT IS ORDERED that Jeanne Marie Bourque, Louisiana Bar Roll number 26607, be and she hereby is reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G), subject to the condition that she must fully and completely adhere to all terms of her December 8, 2012 recovery agreement with the Judges and Lawyers Assistance Program, and such other conditions as may be imposed upon her by the Judges and Lawyers Assistance Program. The Office of Disciplinary Counsel shall monitor respondent’s compliance with her recovery agreement and notify this court of any violation, which may be grounds for immediately returning respondent to disability inactive status. This order shall be effective immediately.